IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROL

VALERIE ARROYO, DEREK OLIVARIA*

 

Plaintiff (s) *

V * Case# 21CV219
SOUTHWOOD REALTY COMPANY, et al, *

Defendant (s) *

*

KKEKKKEKEKEKKKKKKKKKKKK KKK KKK kkk kkk kkk kk

PLAINTIFFS’ NOTICE OF APPEAL
PURSUANT TO FRCP, RULE 3 AND 4

eR OR ROR OR RR RTO RR ORR I OR IORI RR OK
NOW COMES, the Plaintiffs’ Valerie Arroyo and Derek Olivaria,

respectfully submitted this Notice of Appeal pursuing to Rule 3 and 4

of the Federal Civil Rules and Procedures. In support, the Plaintiffs’

may show this court the following:

ie Pursuing to FRCP Rule 3, this Notice of Appeal of the sua sponte
order of dismissal this matter under Rule 12 (b) (1) and (6) dated on
July 30, 2021, by United State District Middle District Court of North
Carolina Judge Catherine Eagles.

LL. Plaintiffs’ will be appealing to the United States Court of
Appeals for the Federal Circuit Court

Respectfully submitted on the 6'* day of August 2021

Case 1:21-cv-00219-CCE-JEP Document14 Filed 08/10/21 Page 1 of 2
Vateriie Aryéyo, Pro Se
P.O. Box 5579

Concord, NC 28027
Phone# 704-506-1526

CERTIFICATION OF SERVICE

I hereby certify that a copy of the foregoing Plaintiff(s) Notice
of Appeal served by 15+ class mail upon the Attorney General
Office for all defendant(s)through the United States Postal

Service,

JOSH STEIN, Attorney General
North Caroling Department of Justice
114 W. Edenton Street

Raleigh NC 27603

This 07 day of August 2021

/

Valerie pytdyo, Pro Se
P.O. Box 5579

Concord NC 28027
Phone# 704-506-1526

Case 1:21-cv-00219-CCE-JEP Document14 Filed 08/10/21 Page 2 of 2
